UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 04-7421


ALEXANDER S.; ALFRED S.; BENNY B.; CHRISTOPHER
M.; LAFAYETTE M.; RICKY S., by and through
their Guardian ad Litem; NANCY C. MCCORMICK,
Guardian ad Litem,


                                          Plaintiffs - Appellees,

     and


INEZ MOORE TENENBAUM, individually and as
representatives of a class of juveniles; LESLY
A. BOWERS, Guardian ad Litem,


                                                      Plaintiffs,


     versus


WILLIAM R. BYARS, in his official capacity as
Director of the Department of Juvenile
Justice,


                                            Defendant - Appellee,


JOSEPH YOUNGINER, Special Master,

                                                        Appellee,

     and


GINA E. WOOD, in her official capacity as
Director of the Department of Juvenile
Justice; RICHARD E. MCLAWHORN, individually
and in his official capacity as former
Commissioner of the Department of Juvenile
Justice for the State of South Carolina; JOHN
F. HENRY, individually and in his official
capacities as a former Board Member for the
South Carolina Department of Juvenile Justice;
FRANK MAULDIN, individually and in his
official capacity as a former Board Member for
the South Carolina Department of Juvenile
Justice; KATHLEEN P. JENNINGS, individually
and in her official capacity as a former Board
Member for the South Carolina Department of
Juvenile    Justice;   JOSEPH    W.   HUDGENS,
individually and in his official capacity as a
former Board Member of the South Carolina
Department of Juvenile Justice; KAROLE JENSEN,
individually and in her official capacity as a
former Board Member for the South Carolina
Department of Juvenile Justice; J. P. NEAL,
individually and in his official capacity as a
former Board Member for the South Carolina
Department of Juvenile Justice; SOUTH CAROLINA
DEPARTMENT OF YOUTH SERVICES; FLORA BROOKS
BOYD, individually and in her official
capacity as Director of the Department of
Juvenile Justice;


                                                        Defendants,

RICHARD A. HARPOOTLIAN,


                                                      Amicus Curiae,

     versus


VINCENT F. RIVERA,

                                                 Movant - Appellant.

-------------------------

MICHAEL W. MOORE, Director of the       South
Carolina Department of Corrections,



                     - 2 -
                                                                    Movant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-90-3062-3-17)


Submitted:    February 24, 2005                  Decided:     March 7, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent F. Rivera, Appellant Pro Se. W. Gaston Fairey, FAIREY,
PARISE & MILLS, PA, Columbia, South Carolina; Rochelle Romosca
McKim, Nancy C. McCormick, SOUTH CAROLINA PROTECTION & ADVOCACY FOR
THE HANDICAPPED, INC., Columbia, South Carolina; Larry Leroy
Vanderbilt, DEPARTMENT OF JUVENILE JUSTICE, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


PER CURIAM:

          Vincent F. Rivera appeals from the district court’s

orders denying his motion to reopen a district court case or for

relief   from    the    judgment,     and     denying   his    motion      for

reconsideration.       We   have   reviewed    the   record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.         See Bowers v. Boyd, No. CA-90-3062-3-17

(D.S.C. Aug. 16, 2004 & Oct. 6, 2004); see also Fed. R. Civ. P.

60(b).   We deny Rivera’s motions to amend the caption and to



                                    - 3 -
supplement the record.       We dispense with oral argument because the

facts   and   legal    contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 4 -